MEMORANDUM OPINION
                                           No. 04-11-00708-CV

              IN RE STATE FARM MUTUAL AUTOMOBILE INSURANCE CO.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Phylis Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 12, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 26, 2011, relator filed a petition for writ of mandamus, asking us to

review the trial court’s reasons for granting a new trial.              However, we recently held that

such mandamus review is not available. See In re Camp Mystic, Inc., No. 04-10-00766-CV

(Tex. App.—San Antonio Oct. 5, 2011, orig. proceeding) (mem. op.), available at

http://www.4thcoa.courts.state.tx.us/opinions/docket.asp?FullDate=20111005. Accordingly, the

petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                            PER CURIAM



1
  This proceeding arises out of Cause No. 2010-CI-00042, styled Sioban Leszczynski, Individually and Personal
Representative of the Estate of Avis Kilbride, et al. v. State Farm Mutual Automobile Insurance Company, in the
37th Judicial District Court, Bexar County, Texas, the Honorable David A. Berchelmann presiding. However, the
order complained of was signed by the Honorable Peter A. Sakai, presiding judge of the 225th Judicial District
Court, Bexar County, Texas.